wiw.dnb.com

ge fof 2

J

©
a
od
N
oO
9!
“I

adbits, LLC

OPN a1 a Ble
iemi Beach, FL, 33140-4247 United States
5} 923-6603
ompany Type: Limited Liability Company Subsidiary

EMAILUS Vv

 
| x FE

tos.//jwww.dnb.com ‘sO
“I
oO
wn
wo
DD
oO
ou
o
NI
oO
Ss
= mM Dp a) ny p roti le Unlock more with a D&B Hoovers FREE Tria!

HIS PAGE Madbits, LLC is located in Miami Beach, FL, United States and is part of the Information
Technology Services Industry. Madbits, LLC has 5 total employees across all of its locations
and generates $472,339 in sales (USD). There are 63 companies in the Madbits, LLC corporate
family

D&B Hoovers provides sales leads and sales intelligence data on over 120 million companies
like Madbits, LLC around the world, including contacts, financials, and competitor
information. To witness the full depth and breadth of our data and for indusiry leading sales
intelligence tools, take D&B Hoovers for 4 test drive. Try D&B Hoovers Free

b1-cv-20684-UU Document1-5 Entered on FLSD Docket 02

    

 

CALL US (855) 491-4734 =X Uy,

oo6F€6 6 lh G6 OS ®
